﻿ Mr. President, it gives me great pleasure to extend to you, on behalf of the United Arab Emirates, our sincere congratulations on your election to the presidency of the thirty-eighth session of the General Assembly. We are confident that you will contribute effectively to the realization of the aspirations and the hopes expected of this session.
313.	I am also pleased to express our gratitude to your predecessor, Mr. Imre Hollai, for his wisdom and skill in guiding the proceedings of the preceding session.
314.	I am also delighted to welcome on behalf of my Government the State of Saint Christopher and Nevis as a new Member of the Organization.
315.	We would like to express to the Secretary-General our support for his efforts to strengthen the United Nations and enhance its role in establishing a lasting peace based on right and justice, as well as on respect for the letter and spirit of the Charter. My Government shares the views expressed in his report on the work of the Organization, which portrays a gloomy picture of the existing international situation as a result of acts by certain States in violating the Charter, in resorting to arenas other than this Organization and intensifying confrontation and conflict, all of which have weakened the role of the United Nations as a forum for dealing with issues of international peace and security.
316.	The cornerstone for building a world in which peace, security and friendship prevail among nations is made up of compliance with the provisions of the Charter and of international conventions, respect for the principles of international law and absolute confidence in the United Nations so that it can fulfil its important role in preserving international peace.
317.	One of the most vivid examples of violations of the Charter and contempt for the role of the United Nations is the stance of Israel regarding resolutions on the Middle East situation, the question of Palestine and the aggression against Lebanon.
318.	The history of the Arab-Israeli conflict has demonstrated that the question of Palestine is inseparable from the Middle East problem; that piece-meal consideration of some aspects of the Middle East problem will not lead to a comprehensive solution of either of these problems; that, on the contrary, this approach has led to further complications of these problems and to the repeated explosion of the situation in our area. In the light of this obvious fact, the Arab States, at their Summit Conference held at Fez, adopted a unified and integrated peace plan as a basis for the achievement of a just and comprehensive peace in the Middle East. The outcome of the International Conference on the Question of Palestine, held recently at Geneva, clearly demonstrates that the majority of the nations of the world endorse the necessity of bringing about expeditiously a just settlement of the question of Palestine that would enable the Palestinian people to exercise their inalienable rights.
319.	The entire world has concurred that a just, comprehensive and lasting settlement of the question of Palestine and the Middle East problem should be based on two fundamental requirements: first, acknowledgement of the inalienable rights of the Palestinian people, and secondly, complete and unconditional Israeli withdrawal from the occupied Arab territories. Notwithstanding that concurrence, Israel continues to escalate its policy of consolidating the occupation of the Arab and Palestinian territories, of denying the legitimate rights of the Palestinian people, obliterating the Arab character of the occupied territories, violating the sanctity of the Holy Places and their special status for Moslems and Christians alike, and destroying systematically the historical characteristics of the Arab and Palestinian territories in order to Judaize and annex the rest of them.
320.	Concomitant with this policy of annexation and Judaization, Israel continues to pursue an aggressive policy towards the inhabitants of the occupied territories, a policy characterized by systematic oppression, murder, forced deportation of the population and encouragement of Zionist settlers, armed to the teeth, to commit massacres of the unarmed Arab inhabitants. The most recent of these acts was the attack on and the murder of students and members of the faculty of the Al-Khalil Islamic College, a situation before which the Security Council stood helpless because of the exercise by the United States of its veto power.
321.	Israel erroneously thought that its policy of oppression against the Palestinian people in the occupied territories and its invasion of Lebanon would destroy the will of the Palestinian people and their sole legitimate representative, the PLO. Yet this people has proved, through its struggle and perseverance, that it will not falter, submit or surrender, in spite of the massacres at Sabra and Shatila and other places.
322.	The continued Israeli occupation of southern Lebanon threatens not only the peace and security of the region but also international peace and security; and it prevents a settlement of the Lebanese question that would guarantee the unity and integrity of Lebanon. Therefore the United Arab Emirates considers that the settlement of the Lebanese question lies in the implementation of Security Council resolution 509 (1982) and in enabling the Lebanese people to solve its internal problems. We welcome the cease-fire agreement arrived at by the Lebanese parties concerned, as well as the beginning of a dialogue aiming at the conclusion of a peaceful and just solution of the problem. At the same time, we appreciate the efforts made in reaching this agreement.
323.	We call upon the international community to put an end to the crimes committed by Israel against the Arab inhabitants of the occupied Arab and Palestinian territories. We also call upon the United States of America, in particular, to play a positive role in resolving the question of the Middle East and Palestine and to bear its responsibility in that regard on the basis of right and justice. Similarly, the European States, too, should shoulder their special responsibility in finding a lasting, comprehensive and just solution for the Middle East problem.
324.	With regard to the Gulf region, the United Arab Emirates, as one of the coastal States of the Gulf, urges all Powers to respect the sovereignty of the States of the region, to insulate them from the great-Power conflict and to leave the responsibility for preserving their security to those States alone. Similarly, we support the efforts to take the necessary measures for the implementation of the Declaration of the Indian Ocean as a Zone of Peace as well as for the genuine commitment to this Declaration by the great Powers.
325.	The continuation of the war between Iraq and Iran, with its massive losses, threatens the peace and security of the States of the region and could serve as a pretext for intervention in the region by the great Powers. We believe that all Member States should sincerely endeavour to put a speedy end to that war, which has lasted all too long.
326.	For our part, at the request of the Gulf Co-operation Council and together with the sister State of Kuwait, we have made sincere efforts to end this continuing bloodshed.
327.	In reiterating our readiness to continue our endeavours and support all other efforts being made in that regard, we express our appreciation to Iraq, which responded in a concrete manner to end the war in order to reach a peaceful settlement that guarantees the rights of both parties. We hope that the Islamic Republic of Iran will also be responsive to those endeavours and efforts.
328.	We believe in the right of every people to choose the system of government it desires and in the non-intervention by any State in the internal affairs of another. On the basis of this belief, we call for the withdrawal of all foreign forces from Afghanistan and for non-intervention in its internal affairs, thus allowing its people alone to choose its system of government.
329.	We also urge the settlement of the conflict existing between North Korea and South Korea through free dialogue in order to remove the causes of that conflict and to realize the desire of their peoples for national unity without any foreign intervention.
330.	Concerning Cyprus, we hope for the intensification of the efforts extended by all parties, in particular the Secretary-General, to reach an agreement between the Greek and Turkish communities of Cyprus that would guarantee security and coexistence for the people of the island, as well as the territorial integrity and non-alignment of the Republic of Cyprus.
331.	The developments in southern Africa continue to arouse our grave concern, in view of the intransigence of the racist minority and its actions to perpetuate its control of, and its violation of the political and civil rights of, the majority of the population. The Pretoria regime persists in its policy of apartheid, its restriction of freedoms and its executions or arrests of leaders of the national movements.
332.	In Namibia, that regime maintains its defiance of the relevant resolutions of the United Nations, its frustration of the efforts of the Secretary-General and the creation of obstacles and difficulties, thus impeding the holding of the elections called for by the United Nations. The most recent obstacle was the formation by the occupation authorities of the so-called Council of State to draft a constitution for Namibia, contrary to the relevant resolutions of the Security Council and the General Assembly. My delegation reaffirms its support for the legitimate struggle waged by SWAPO for self-determination and independence for the people of Namibia. We strongly condemn the repeated aggression committed by South Africa against the neighbouring States.
333.	The failure of the second special session of the General Assembly devoted to disarmament, held last year, was due to the fact that the four years between the two sessions on disarmament were characterized by a deterioration in the international system and by political instability. These were reflected in numerous violations of the Charter of the United Nations, in invasion and military occupation, in intervention in internal affairs and in violations of human rights.
334.	We believe that arms control and disarmament can be achieved only in an atmosphere of political stability and confidence, in particular among the States possessing nuclear weapons. My country once again welcomes proposals for the establishment of nuclear-weapon-free zones in the Middle East. We hope that the international community will give this matter the attention it deserves, since it constitutes a basic factor in the establishment of security and stability in our region.
335.	Recent developments in the world economy are not promising. Its various sectors, especially international trade and the international monetary system, have experienced a slow-down and erosion which have clearly had a negative effect on the economies of both the developed and the developing countries.
336.	International trade has deteriorated during the past few years, and the negative results have had a stronger impact on the developing countries than on the industrial countries. The same may be said of the world financial situation and the international monetary system, the performance of which also demonstrates a weakness in the international economy. A comprehensive review and a radical reform of that system are necessary.
337.	The conclusion that may be drawn from observation of these two sectors is that the economies of the countries of the world are interdependent. This means that the solutions to these economic problems should be comprehensive and collective, taking into consideration the particular characteristics of rich and poor States alike.
338.	The international community as represented in the United Nations has recognized this reality and its dimensions. The General Assembly has adopted numerous resolutions on the establishment of an alternative economic system including those relating-to the Charter of Economic Rights and Duties of States, the Declaration on the Establishment of a New International Economic Order and the International Development Strategy for the Third United Nations Development Decade.
339.	My country regrets the lack of progress in international efforts to reform the world economic system, particularly the failure of the international community to launch the global negotiations because of the position taken by some developed industrial countries. We continue to believe that the launching of those negotiations on a sound and effective basis would make a great positive contribution to the establishment of solid foundations for a just international economy. We also regret the negative outcome of the sixth session of the United Nations Conference on Trade and Development, despite the efforts of the States of the third world to ensure its success. That failure was due to a lack of seriousness on the part of the developed countries. What arouses our concern is that many of those States have started to retreat even from commitments they undertook at previous sessions. The continuance of such a situation would inevitably lead to a dangerous erosion of confidence and reduce international relations to chaos.
340.	The United Arab Emirates reaffirms its support for collective efforts to reform the world economic situation, particularly those made within the framework of the United Nations. My country has done its utmost to this end, unilaterally and through regional and international organizations. Our oil policy as regards both production and pricing reflects our meticulous care to take into account the difficult circumstances facing the world economy.
341.	My country sees the group of developing countries as a valid collective framework for achieving self-reliance, not as an alternative to international efforts but as truly complementing them.
342.	In order to translate these policies into action, my country has contributed since its independence to the regional and international institutions which play a positive role in the growth and development of the other developing countries.
343.	In the light of the foregoing, it is necessary to emphasize once again that the overall picture of the international situation, whether at the political or at the economic level, is not very promising. Our planet is confronted with various dangers and perils. This makes it more essential than ever before to call for caution and vigilance, to employ reason and prudence in dealing with issues of an international character, not to allow immediate self-interest to take precedence over the interests of mankind as a whole and to ensure for all a secure life and a future free from the threat of annihilation. Thus, international detente and the avoidance of tension in international relations should be given the utmost priority in order to create an atmosphere of mutual confidence. This will make it possible to promote the role of the United Nations and its various organs as a forum for constructive dialogue aimed at identifying the common denominators in the interests of States and thus freeing the world from tensions and crises.
347. Our confidence in the ability of the United Nations to play a positive role in international relations leads us to emphasize the importance of strengthening and enhancing its role in the establishment of a lasting peace based on right and justice and by adherence to the letter and spirit of the Charter, thus fulfilling our hopes for a better future in which both small and large States will enjoy stability and independent development. 

